Title: From Thomas Jefferson to Thomas Cooper, 12 April 1823
From: Jefferson, Thomas
To: Cooper, Thomas


 Dear Sir
Mo
Apr. 12. 23.
I have to thank you for the copy of the laws of your College, from which I am sure  we shall recieve good aid whenever we proceed to form those for our institn if ever that day is to come. our last legislre indeed has had better disposns than the preceding one. they agreed to lend us another 60.M.D. but on interest also. this will compleat our buildings. but then our annuity of 15.M.D will be in sequestm for a debt of 180.M. bearing interest,  it cannot redeem this during the present generation. in the mean time our doors will be shut up,  until in the course of our annual elections we  may be lucky enough to have one of persons who may think the institution worth the remission of the debt. this may or may not be within my time. at present the period of our commencemt is entirely indefiniteI  very much rejoiced at the report you sent me of the legislative commee, so  honorably acknoleging their obligns for your services. it holds up a hope that priestcraft has not in that body the baleful ascendancy it has else where. here their effort has been to represent ours as an anti-religious institution. we disarmed them of this calumny however in our last report by inviting the different sects to establish their respective divinity schools on the margin of the grounds of the University, so that their students might attend it’s schools & have the benefit of it’s library, to be entirely independent of it at the same time, and no ways incorporated with it. one sect, I think,  may do it, but another,  disdaining equality, ambitioning nothing less than a soaring ascendancy, will despise our invitation. they are hostile to all educn of which they have not the direction, and foresee that this instn, by enlightening the minds of the people and encoraging them to appeal to their own commn sense is to dispel the fanaticism on which their power is built. this great consummation is for the next generation. I shall not live to see it. that you may is my sincere wish with the assurances of my great frdshp and respectTh:J.